Opinión disidente emitida por el
Juez Asociado Señor Rebollo López.
No obstante aparentemente rechazar —como veremos más adelante, realmente no existe otra alternativa— como incorrectos los fundamentos que adujera el Tribunal Superior de Puerto Rico, Sala de San Juan, en apoyo de la sentencia desestimatoria que emitiera en el presente caso, una mayoría de los integrantes de este Tribunal, mediante resolución al efecto, deniega la solicitud de revisión interpuesta por los legisladores recurrentes por el fundamento específico de que “del recurso y sus anejos no se desprende una violación de la doctrina pautada en Silva *523v. Hernández Agosto, 118 D.P.R. 45 (1986), que amerite nuestra intervención”. (Énfasis suplido.)
La referida actuación constituye un abrupto, sorpren-dente e inexplicable cambio de dirección mediante el cual se ignora un claro, aplicable, y jurídicamente correcto precedente de reciente confección por parte de este mismo Tribunal. Al así actuar se permite que se violente un derecho constitucional de gran envergadura que resulta de vital importancia a nuestro sistema democrático de gobierno.
Mediante la referida resolución, increíblemente se establece la norma de que la violación del Derecho constitucional de las minorías parlamentarias en nuestro país a tener plena participación en el proceso legislativo es uno “de grados”, la protección del cual está sujeto a la sana discreción y buen juicio de los integrantes de este Tribunal. El lamentable error cometido es uno tan obvio y de tal magnitud que el mismo “resalta [sic] a la vista y hiere la retina”. In re Roldan González, 113 D.P.R. 238, 242 (1982).
Para poder uno percatarse de la corrección de los anteriores señalamientos basta con una somera lectura de lo expresado por este Tribunal en el antes mencionado caso de Silva v. Hernández Agosto, supra, hace escasamente unos once meses y en la decisión emitida en Hernández Agosto v. Romero Barceló, 112 D.P.R. 407 (1982).
El 13 de abril de 1987 los comparecientes senadores del Partido Nuevo Progresista radicaron petición de sentencia declaratoria e injunction con el propósito de que se declarara la inconstitucionalidad de ciertas leyes aprobadas en la sesión extraordinaria que comenzó el 18 de diciembre *524de 1986 y que concluyó el 24 de ese mismo mes.(1) Alegaron en síntesis los senadores de la minoría novoprogresista del Senado, como fundamento para impugnar la validez legal de la legislación en cuestión, que: (1) dichos proyectos de ley fueron sometidos a la consideración del Senado, sin haber sido citados los senadores de minoría a sesiones ejecutivas para discutir o considerar el informe y para poder someter cualquier informe disidente; (2) los referidos senadores no tuvieron oportunidad de participar en las Conferencias Legislativas en los casos en que hubo que dirimir diferencias entre lo aprobado por la Cámara y el Senado, y (S) que les fue negado a ellos copia de los informes, estudios y cualquier otro material existente que tuviere relevancia con los referidos proyectos de ley.
Adujeron los demandantes que dichas actuaciones por parte de los senadores de la mayoría constituían una violación al Reglamento del Senado(2) y a la Constitución del Estado Libre Asociado de Puerto Rico —que les garantiza a las minorías parlamentarias el derecho de participar en todas las fases del proceso legislativo— al impedírsele intervenir en momentos cruciales del trámite legislativo.

Con relación a la aprobación del proyecto de ley dirigido a enmendar la Regla UU-í de Procedimiento Civil, 32 
*525
L.P.R.A. Ap. III, alegan los demandantes recurrentes que el mismo no fue incluido en la convocatoria a la sesión extraordinaria, siendo por tanto aprobado en violación de la Sec. 10, Art. III, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 341.

Los demandados radicaron moción de desestimación alegando que los demandantes carecían de capacidad para demandar, que la controversia no era justiciable por constituir una cuestión política, e invocaron la abstención del tribunal bajo la doctrina de separación de poderes. El tribunal de instancia, mediante Sentencia de 13 de agosto de 1987 declaró con lugar la moción de desestimación de los demandados, determinando que los demandantes carecían de capacidad para demandar y que la controversia no era una justiciable.
Denegada su moción de reconsideración, acuden ante este Tribunal los demandantes imputándole error al así actuar al foro de instancia. Citan como autoridad principal la decisión que emitiéramos en el caso de Silva v. Hernández Agosto, ante.
No debe haber duda en la mente de persona alguna que los demandantes recurrentes tienen capacidad (standing) para radicar la acción que incoaron y de que, prima facie, la controversia planteada en dicha acción es una que es justiciable, hecho que acepta, sub silentio, la mayoría de los integrantes del Tribunal en la resolución de la cual disentimos.
A. CAPACIDAD: En relación con la capacidad para demandar, en Hernández Agosto v. Romero Bárcelo, ante, págs. 414-415, este Tribunal expresó que:
Es indispensable que el promovente de la causa de acción alegue haber sufrido un claro y palpable daño. Fund. *526Arqueológica v. Depto. de la Vivienda, supra. El daño debe ser real, inmediato y preciso; no puede ser abstracto o hipotético. Warth v. Seldin, supra; Gladstone, Realtors v. Village of Bellwood, supra. La causa de acción debe surgir bajo el palio de la constitución o de una ley. Fund. Arqueológica v. Depto. de la Vivienda, supra; Salas Soler v. Srio. de Agricultura, supra; y debe establecerse una conexión entre el daño y la causa de acción ejercitada. Village of Arlington Heights v. Metropolitan Housing Corp., supra; véase, además, Should Congress Defend its Own Interest Before the Court, 33 Stan. L. Rev. 715 (1981).
En la jurisdicción federal se admite sin discusión la capacidad jurídica de los cuerpos legislativos para comparecer por sí o autorizar a uno de sus miembros o un comité del cuerpo para representarlo en los tribunales. United States v. American Tel. and Tel. Co., 551 F.2d 384, 391 (1976); Congressional Access To The Federal Court, 90 Harv. L. Rev. 1632 (1977).
En el caso que hoy nos ocupa, se cumple con todos los requisitos esbozados por la jurisprudencia para que exista capacidad para demandar. Los promoventes de la presente causa de acción alegan haber sufrido un claro y palpable daño; esto es, que las actuaciones de los senadores de la mayoría en violación al Reglamento del Senado y a nuestra Constitución, la cual les garantiza a las minorías parla-mentarias el derecho de participar en todas las fases del proceso legislativo, les impidió intervenir en momentos cruciales del trámite legislativo, menoscabándose así sus funciones constitucionales como senadores. Tal y como lo afirman los recurrentes en su Recurso de Revisión, pág. 9: “Aquí se trata[,] nada menos[,] que de su exclusión durante las deliberaciones de varias comisiones relativas a legislación bajo consideración del Senado”. Es un daño real, inmediato y preciso. La causa de acción surge bajo el palio de la Constitución, y por último, existe una conexión entre el daño y la causa de acción ejercitada, ya que la anulación de la legislación aprobada en alegada violación del Reglamento del Senado y de nuestra Constitución evitaría *527que se pongan en vigor leyes para la aprobación de las cuales no se contó con la participación plena en todas las etapas cruciales del proceso legislativo de los representantes del partido de minoría en el Senado y que por tanto no constituyen la verdadera expresión del pueblo. Más aún, en el citado caso de Silva v. Hernández Agosto, ante, resolvimos, en cuanto a la capacidad para demandar de los legisladores en específico, que éstos “en su condición de miembros de la Asamblea Legislativa tienen capacidad jurídica para vindicar sus prerrogativas y funciones constitucionales”.
Este caso no es uno de una mera disminución de influencia en el ejercicio del voto de los senadores de la minoría, como erróneamente expresa el tribunal de instancia y parece ratificar una mayoría de los Jueces de este Tribunal. Resulta irrelevante la posición a los efectos de que los senadores demandantes tuvieron la oportunidad de participar en el debate llevado a cabo en el hemiciclo del Senado. No es su participación y su voto en el hemiciclo lo que los demandantes recurrentes cuestionan, sino su participación y voto en etapas anteriores “cruciales” del proceso legislativo. Es su participación y voto en las comisiones legislativas, que es donde se recoge información pertinente a los proyectos sometidos a consideración legislativa y donde se delibera en relación con éstos, lo que impugnan los demandantes. Recordemos que en Silva v. Hernández Agosto, ante, pág. 66, calificamos como “crucial” el trabajo que realizan las Comisiones del Senado y de la Cámara. Dijimos en Silva v. Hernández Agosto, ante, pág. 66:
El informe de la Convención Constituyente remitido por la Escuela de Administración Pública de la Universidad de Puerto Rico discutió las virtudes y desventajas del sistema de comisiones y concluyó que constituían el “corazón del cuerpo legislativo” en Puerto Rico. ...
*528Por su parte, el informe de la Comisión de la Rama Legislativa de la Convención Constituyente también destacó la importancia de los comités:
“La remisión a las Comisiones da rango constitucional a un sistema que se considera eje del proceso legislativo moderno.” (Énfasis suplido.) 4 Diario de Sesiones, supra, pág. 2584.
Desde entonces ambas Cámaras han fortalecido y ampliado el poder de estas entidades. Hoy constituyen el principal vehículo de fiscalización y legislación de la Rama Legislativa.
B. JUSTICIABILIDAD: Es el planteamiento de los demandados recurridos, acogido por el tribunal de instancia, que la autoridad otorgada por la Constitución a cada Cámara para gobernarse internamente incluye la facultad para estructurar sus comisiones y disponer de todo lo relativo a su procedimiento interno, y que sobre esto el Poder Judicial no tiene ninguna inherencia por tratarse de un asunto estrictamente político. En Silva v. Hernández Agosto, ante, págs. 54-55, expusimos la doctrina en cuanto a justieiabilidad sobre asuntos políticos.
No fue hasta Baker v. Carr, 369 U.S. 186, 217 (1962), que el Tribunal Supremo federal estableció los criterios generales para determinar la aplicabilidad de la doctrina de cuestión política. Requirió que exista uno de los siguientes elementos: (1) una delegación expresa del asunto en controversia a otra rama del gobierno; (2) la ausencia de criterios o normas judiciales apropiadas para resolver la controversia; (3) la imposibilidad de decidir sin hacer una determinación inicial de política pública que no le corresponde a los tribunales; (4) la imposibilidad de tomar una decisión sin expresar una falta de respeto hacia otra rama de gobierno; (5) una necesidad poco usual de adherirse, sin cuestionar, a una decisión política tomada previamente, y (6) potencial de confusión proveniente de pronunciamientos múltiples de varios departamentos del Gobierno sobre un punto. Véanse: Powell v. McCormack, 395 U.S. 486 (1969); Gilligan v. Morgan, 413 U.S. 1 (1973); United States v. Nixon, 418 U.S. 683 (1974); Goldwater v. Carter, 444 U.S. 996 (1979); Crockett v. Reagan, 720 F.2d 1355 (1983).
*529En Puerto Rico la doctrina de cuestión política no ha tenido el mismo arraigo que en Estados Unidos. En Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977), al interpretar el poder de exclusión de la Sec. 9 del Art. Ill de la Constitución concluimos que “los cuerpos legislativos no pueden convertirse en los jueces constitucionales de sus propios poderes. Es a los tribunales a quienes les toca interpretar las leyes y la Constitución”. En esa ocasión al examinar la justiciabilidad de la controversia reiteramos los pronunciamientos del Supremo federal en Baker v. Carr, supra, pág. 209, “[e]l mero hecho que el pleito busca la protección de un derecho político no quiere decir que el mismo presenta una cuestión política”.
En todas las ocasiones anteriores ante reclamos de cuestión política hemos reafirmado el poder de los tribunales de ser los intérpretes finales de los contornos de la Constitución y para determinar si los actos de una rama de gobierno exceden su autoridad constitucional. Marbury v. Madison, 1 Cranch 137 (1803); Santa Aponte v. Srio. del Senado, supra. La interpretación inicial que de la Constitución haga otra rama merece deferencia, pero debe prevalecer la norma de que la determinación final corresponde a los tribunales. United States v. Nixon, supra. Nuestra estructura de gobierno no permite que las ramas políticas del Gobierno se conviertan en árbitros de sus propios actos. Véanse: The Supreme Court, 1968 Term, 83 Harv. L. Rev. 62, 68 (1969); H. Wechsler, Toward Neutral Principles of Constitucional Law, 73 Harv. L. Rev. 1 (1959); Henkins, op. cit.) Redish, op. cit.) Tribe, op. cit; Nowak, Rotunda y Young, op. cit.; A. Bickel, The Least Dangerous Branch, 2da ed., Connecticut, Yale U. Press., 1986, págs. 183-198. (Énfasis suplido.)
En Silva v. Hernández Agosto, ante, se alegaba, al igual que en el caso que hoy nos ocupa, que la controversia no era justiciable, entre otras cosas, por tratarse de una materia expresamente delegada a la Asamblea Legislativa, o sea, la facultad de adoptar reglas internas.
Sobre esto nos expresamos, Silva v. Hernández Agosto, ante, págs. 55-56, en el sentido de que:
*530Desde hace siglos se ha aceptado que los cuerpos legislativos pueden adoptar reglas de gobierno interno, como corolario del poder inherente de controlar sus procedimientos. ... En 1952 nuestra Constitución incorporó de manera clara y expresa la facultad de las Cámaras de Puerto Rico para adoptar “las reglas propias de cuerpos legislativos para sus procedimientos y gobierno internó”. Art. Ill, Sec. 9. Nuestra Asamblea Legislativa, así como la Cámara de Representantes y el Senado de Estados Unidos, han autorizado a sus comisiones a adoptar reglas para su gobierno interno que no estén en contradicción con las reglas generales de cada cuerpo.
Sin embargo, es doctrina firmemente establecida que al ejercer su función de reglamentar, la Asamblea Legislativa y las comisiones no pueden obviar e ignorar las limitaciones constitucionales. El Tribunal Supremo federal, en United States v. Ballin, 144 U.S. 1, 5 (1982), examinó la validez de una regla del Congreso y concluyó:
“Ante la Corte la controversia es una sólo de poder. La Constitución faculta a cada cámara a determinar sus reglas de procedimiento. No pueden mediante sus reglas ignorar limitaciones constitucionales o violar derechos fundamen-tales. ...” (Traducción nuestra.)
Véanse: United States v. Smith, 286 U.S. 6 (1932); Yellin v. United States, 374 U.S. 109, 114 (1963); Kilbourn v. Thompson, 103 U.S. 168, 199 (1880). (Énfasis suplido y escolios omitidos.)
No ponemos en duda la facultad constitucional de cada Cámara Legislativa de disponer de todo lo relativo a su procedimiento interno, y que la Rama Judicial no debe inmiscuirse en ello cuando dicha facultad se ejerce dentro de los parámetros constitucionales. Pero cuando una regla o actuación relativa a los procedimientos internos de las Cámaras Legislativas violenta derechos constitucionales, los tribunales no sólo tienen inherencia en el asunto, sino que están obligados a intervenir como últimos intérpretes de la Constitución. Marbury v. Madison, ante.
C. También dispone el caso de Silva v. Hernández Agosto, ante, págs. 57-58, del planteamiento de que cualquier *531intervención de la Rama Judicial en esta controversia violaría el principio de separación de poderes.
El Art. Ill de nuestra Constitución, así como el Art. II, Sec. 2 y el Preámbulo están predicados en la existencia de un gobierno democrático y representativo. Las Secs. 14 y 17 del Art. Ill de la Constitución hacen referencia directa a la existencia de las comisiones legislativas. Es función ineludible de los tribunales interpretar la Constitución y velar que el espíritu y el esquema democrático de esta Carta no se vulnere. Fuster v. Busó, 102 D.P.R. 327 (1974); García Passalacqua v. Tribunal Electoral, 105 D.P.R. 49 (1976); Santa Aponte v. Srio. del Senado, supra; Vélez Ramírez v. Romero Barceló, 112 D.P.R. 716, 731-734 (1982).
Por último, señala el Senado que la controversia constituye una cuestión política porque cualquier intervención sería una falta de respeto y deferencia a la Asamblea Legislativa. La teoría de la separación de poderes requiere que las facultades delegadas por el pueblo en la Carta Constitutiva se distribuyan entre las tres ramas. Su premisa es evitar la concentración de poderes en una sola. La relación entre los poderes del Gobierno debe ser dinámica y armoniosa. Su éxito depende de que cada una acepte y respete la autoridad de las otras y entienda la interrelación de sus funciones. Su perdurabilidad requiere que cuando haya conflicto sobre el alcance de los poderes constitucionales de cualquiera de ellas, los tribunales intervengan con prudencia y deferencia para aclarar los contornos de la Constitución y facilitar la resolución de las diferencias.
En este contexto, determinar las normas constitucionales mínimas que deben regir el funcionamiento de las comisiones no constituye una indebida intromisión en los trabajos de la Rama Legislativa. Los senadores de la minoría han acudido a los tribunales para que resolvamos este problema. La determinación final de esta controversia es un asunto para el cual los tribunales estamos preparados y tenemos la experiencia y autoridad constitucional para tomar una decisión que responda a las circunstancias históricas de nuestro país. (Énfasis suplido.)
*532A la luz de todo lo antes expuesto, no queda otra alternativa —jurídicamente correcta, naturalmente— que concluir que los demandantes tenían capacidad para demandar; que, a la luz de las alegaciones de éstos, el asunto era uno prima facie justiciable y uno sobre el cual los tribunales tienen inherencia, por lo que ciertamente el tribunal de instancia debió haber declarado sin lugar la solicitud de desestimación radicada por los demandados y ordenar la celebración de una vista plenaria con el propósito de que se dilucidaran las alegaciones de las partes.
HH hH H — I
Lo verdaderamente preocupante de la actuación del Tribunal, sin embargo, lo constituye el lenguaje en que está concebida la resolución que se emite. Como hemos visto, el Tribunal se niega a expedir el auto solicitado —no obstante su aparente inconformidad con las razones jurídicas aducidas por el tribunal de instancia— por el fundamento de que del “recurso y sus anejos no se desprende una violación de la doctrina pautada en Silva v. Hernández Agosto,... que amerite nuestra intervención”. (Énfasis suplido.)
Procede que nos preguntemos: ¿cuál es la doctrina que este Tribunal entendió procedente establecer en el citado caso de Silva v. Hernández Agosto, ante?
Resolvimos en el mencionado caso que a pesar de que la “premisa básica de nuestro ordenamiento es que la mayoría gobierna mediante sus representantes debida-mente electos en la Rama Legislativa”, nuestra Constitución —a diferencia de otras— contiene un “innovador meca-nismo” que garantiza “la representación efectiva de las minorías en la Asamblea Legislativa”; que el “principio de ‘un hombre, un voto’ consagrado por nuestra Constitución no se limita solamente al proceso eleccionario”, por cuanto de “nada sirve que a los ciudadanos se les garantice su *533derecho al voto si luego aquellos que fueron depositarios de la confianza de los electores son excluidos en momentos cruciales del proceso legislativo”, y que, como consecuencia de todo lo antes expuesto, los miembros de las minorías parlamentarias en nuestra Asamblea Legislativa, por imperativo constitucional, tienen el derecho a participar en las etapas esenciales o significativas de los procesos investigativos y deliberativos de las comisiones legislativas. En otras palabras, la violación de la doctrina establecida en Silva v. Hernández Agosto, ante, pág. 69, necesariamente implica la violación del derecho constitucional de las minorías parlamentarias de nuestro país a participar en las etapas esenciales y cruciales del debate legislativo.
Ante esta situación resulta alarmante la posición que asume en el presente caso una mayoría de los integrantes de este Tribunal; en su opinión, no es que no exista una violación de la referida doctrina, es que no existe una violación que amerite la intervención del Tribunal. Somos del criterio que no existen grados en las violaciones de los derechos constitucionales. Puede existir un curso de acción o patrón de conducta que, aun cuando interfiera con un derecho constitucional, el mismo no constituya una violación de dicho derecho. Una vez se determina, sin embargo, que la interferencia constituye una violación, la misma es una sin cualificaciones. Al enfrentarse con la violación de un derecho constitucional de uno de nuestros ciudadanos, este Tribunal —como intérprete máximo de nuestra Consti-tución— no tiene discreción alguna para negarse a intervenir en su reparación.
H-1
Un comentario al margen relativo al voto particular de conformidad emitido por el compañero Juez Hernández Denton, Juez ponente en el citado caso de Silva v. Hernández *534Agosto, ante. Resulta evidente que en la ponencia que hoy emite, intenta variar la doctrina establecida en dicho caso. Expresa ahora el compañero Hernández Denton que “los autos y la prueba [del presente caso] revelan que los demandantes tuvieron una participación efectiva y real en los procesos de aprobación de las leyes cuestionadas, cum-pliéndose así con las normas pautadas en Silva v. Hernández Agosto, supra”. (Énfasis suplido.)
El problema con ello estriba que en Silva v. Hernández Agosto, ante, este Tribunal no estableció que los miembros de nuestras minorías parlamentarias tienen el derecho constitucional a tener una participación sustancial —o real y efectiva— en el proceso legislativo.
Establecimos clara y diáfanamente en Silva v. Hernández Agosto, ante, por el contrario, que dichas minorías, por imperativo constitucional, tienen el derecho absoluto a participar plenamente en todas las etapas esenciales y cruciales de dicho proceso legislativo.
Se trata, obviamente, de dos normas diferentes. Entendemos que la establecida en Silva v. Hernández Agosto, ante, hace escasamente once meses es la jurídica-mente correcta.
V
Finalmente, somos del criterio que si una mayoría de los integrantes del Tribunal entiende que debe abandonar la doctrina jurisprudencial sobre el derecho constitucional de,las minorías parlamentarias a tener plena participación en el debate legislativo, según resuelto recientemente en Silva v. Hernández Agosto, ante, constituye un deber institucional el enfrentarse a sus válidos fundamentos en forma expresa.
En resumen, disentimos porque nos negamos a acompañar a una mayoría de los integrantes de este *535Tribunal en las exequias del caso de Silva v. Hernández Agosto, ante.
r-H >
Por las razones antes expresadas, revocaríamos la sentencia recurrida y devolveríamos el caso al foro de instancia para la continuación de procedimientos compatibles con lo aquí expuesto.
-0-

(1) Las leyes aprobadas en la referida sesión y cuya anulación se solicita son las siguientes:
(1) Las medidas legislativas para tratar el asunto de la impericia médica. Leyes Núms. 1, 3, A y 6 de 30 de diciembre de 1986.
(2) La Nueva Ley de Incentivos Contributivos de Puerto Rico. Ley Núm. 8 de %A de enero de 1987.
(3) Ley que transfiere a la Autoridad de Teléfonos de Puerto Rico los servicios de radio y televisión públicos del Departamento de Instrucción Pública. Ley Núm. 7 de 21 de enero de 1987.
(4) Ley que enmienda la Regla 44.1 de Procedimiento Civil. Ley Núm. 2 de 30 de diciembre de 1986.


(2) Regla XIV, 1(1), 1(3), 1(8) y 1(9), Reglamento del Senado de 15 de mayo de 1984. Anejo 1, págs. 630-634.